 

Exhibit 10.27

 

[exhibit10_27-x0x0.gif] 

8410 W. Bryn Mawr Avenue
Chicago, IL 60631-3486

773 399 8900 p

www.uscellular.com

 

 

March 3, 2014

 

Ms. Deirdre Drake

 

Dear Deirdre:

 

We are pleased to extend an offer for you to join U.S. Cellular Corporation as
the Senior Vice President and Chief Human Relations Officer (CHRO) reporting to
the CEO. We hope that you accept this offer and start at your earliest
convenience but no later than April 15th. Upon acceptance, your appointment as
an officer is subject to the approval of the U.S. Cellular Board of Directors.

 

This letter contains our complete offer of employment to you. Your starting
salary will be $14,423, paid bi-weekly, ($375,000 annualized) and will be
subject to all applicable withholdings. Your check or direct deposit
notification will be mailed to you at your address of record. You will be
eligible for an annual performance review and given consideration for a salary
increase in March, 2015.

 

You will be eligible for participation in our annual bonus program and will have
a target bonus for 2014 equal to 45% of your 2014 annual salary. Any bonus
earned for 2014 is scheduled to be paid in March, 2015, provided you are an
associate in good standing at that time.

 

Assuming your start date with U.S. Cellular is prior to April 15, 2014, you will
be eligible to participate in the company's Long-Term Incentive Plan (LTIP) with
an initial award of $187,500 worth of non-qualified stock options. The exercise
price of these options and the number-of options granted will be determined by
the closing price of a share of U.S. Cellular stock on the later of (i) the date
that the Long Term Incentive Compensation Committee of the Board of Directors
and the full Board of Directors approves your grant and (ii) the date you begin
your employment with U.S. Cellular (the “Grant Date'”). The options will vest in
three (3) installments (33-1/3% each year) over three years. Participation in
this plan also includes an opportunity for you to receive future stock options
and restricted stock units (RSUs) awards which historically are granted on the
first trading day of April each year.

 

In addition, on the Grant Date the Company will issue to you $400,000 of RSUs
which will vest three (3) years after the date you begin your employment with
U.S. Cellular.  Vesting is contingent upon your being an associate of U.S.
Cellular or an affiliate at that time. The number of RSUs to be issued will be
determined using the closing share price on the date you begin your employment
with U.S. Cellular.

 

In subsequent years, assuming U.S. Cellular continues its LTIP in its current
form with the same base pay multiples, your target Long Term Incentive (LTI)
value will be 100% of your annual salary. This assumes that the Company and you
meet certain performance targets.  If we maintain the current equity award
vehicles and allocations and certain performance targets are met, 50% of your
LTI value will be paid. as stock options and 50% will be paid as RSUs.  For any
LTI awards made as part of the annual grant in April 2015, your RSU award target
allocation typically would be prorated based on your date of hire during 2014.
If you start before April 15, 2014, your target allocation will be 100% of the
target annual RSU award.

 

U.S. Cellular provides an excellent benefits package, including group insurance,
401(k) plan participation, pension, a Supplemental Executive Retirement Program
(SERP) and flexible spending accounts. Also, as a member of senior management,
you are eligible to participate in two separate salary and bonus deferral
programs.  Additional information regarding these programs, as well as U.S.
Cellular's complete benefits program, will be discussed with you at the time of
hire.

 

We understand that making a move to follow your career aspirations isn't always
easy. To assist you with the transition, we would like to offer relocation
benefits which include up to six (6) months of temporary housing in the
Chicagoland area, reimbursement of costs to move and store your personal goods
for that period and any costs related to ending your current apartment lease.
Additionally the Company will reimburse you up to $25,000 for professional tax
planning and assistance in connection with your 2014 Federal and State income
taxes.   If you voluntarily leave your employment with U.S. Cellular within one
(1) year of the date you begin employment with U.S. Cellular, you will be
required to repay 100% of the total relocation dollars reimbursed and/or
advanced

 

--------------------------------------------------------------------------------

 

 

including all expenses that were directly billed to U.S. Cellular. Please
contact Russ Nykaza, Senior Director- Talent Management, at 773-399-4105 to
discuss in detail.

 

This offer is expressly contingent upon the acceptable results of a
pre-employment drug screening. Failure to submit to a drug screen within 48
hours of the acceptance of this offer or a confirmed positive drug test shall
result In the withdrawal of the employment offer and denial of employment.

 

This offer is also contingent upon the background check results provided by our
third-party administrator, Orange Tree Employment Screening, and upon your
ability to prove your identity and eligibility to be employed in compliance with
the Immigration Reform and Control Act of 1986, At the time of hire, you will be
provided with a comprehensive list of acceptable documents, which may be
utilized to comply with the requirements of this federal law, as well as a
Federal I-9 form, which you must complete.

 

In addition, this offer is contingent upon you completing the USCC Payroll
Corporation Confidentiality/Non-Solicitation/Non Competition Agreement.  It is
important that you understand all terms and conditions stated in the Agreement,
and we will be happy to review the details with you directly. By signing below,
you also represent to U.S. Cellular that you are not subject to any
confidentiality, non­ solicitation, non-competition or similar covenants with
any former employer.

 

To accept our invitation and as a condition of employment we ask that you please
sign and return this letter. A second copy of this letter is provided for your
records.

 

On behalf of all of us at U.S. Cellular, we welcome you, and we look forward to
a successful partnership with you.

 

Sincerely,

 

/s/ Kenneth R. Meyers

 

Accepted and agreed:

 

/s/ Deirdre Drake                                                Date:   
3/14/14      
     Deirdre Drake   

 

 

--------------------------------------------------------------------------------

 